 1    DAVID L. ANDERSON (CABN 149604)
      United States Attorney
 2    SARA WINSLOW (DCBN 457643)
      Chief, Civil Division
 3    KIMBERLY A. ROBINSON (DCBN 999022)
      Assistant United States Attorney
 4
             450 Golden Gate Avenue, Box 36055
 5           San Francisco, California 94102
             Telephone: (415) 436-7298
 6           Facsimile: (415) 436-6748
             Email: Kimberly.robinson3@usdoj.gov
 7

 8    Attorneys for Federal Defendant
      ALEX M. AZAR II
 9

10
                                      UNITED STATES DISTRICT COURT
11
                                     NORTHERN DISTRICT OF CALIFORNIA
12
                                             OAKLAND DIVISION
13

14    STEVEN BRUCE,                                          Case No. 4:18-cv-05022-HSG
15                      Plaintiff,
                                                             ORDER GRANTING FEDERAL
16           v.                                              DEFENDANT’S ADMINISTRATIVE
                                                             MOTION TO LIFT STAY
17    ALEX M. AZAR II ET AL.,
18                      Defendants.
19

20
            On January 29, 2019, Federal Defendant moved this Court to lift the stay issued in this case on
21
     January 2, 2019. The motion is hereby GRANTED and the stay is lifted.
22
            IT IS SO ORDERED.
23

24
     DATED: January 30, 2019                                    __________________________
25                                                              HON. HAYWOOD S. GILLIAM JR.
                                                                United States District Court Judge
26

27

28 DECL. ISO ADMINISTRATIVE MOTION TO LIFT STAY
   4:18-cv-05022-HSG
                                                        1
